DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
A Pre-Appeal Brief conference was conducted in response to Applicant’s Pre-Appeal Brief Request for Review filed February 4, 2022.  The previous rejection of claims 1 and 10-13 under 35 U.S.C. 103 as being unpatentable over Leong et al., (US 2013/0344519) has been withdrawn. Claims 1 and 4-20 are currently pending.  Claims 2 and 3 are canceled.  Claims 4-9 and 14-20 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection Withdrawn
RE: Rejection of Claims 1 and 10-13 under 35 U.S.C. 103 as being unpatentable over Leong et al., (US 2013/0344519; IDS 12/20/2107, previously cited) (“Leong”).
Pursuant to the Pre-Appeal Brief Request for Review, submitted February 4, 2022, and the subsequent Pre-Appeal Brief conference, the previous rejection of claims 1 and 10-13 under 35 U.S.C. 103 as being unpatentable over Leong has been withdrawn.
Upon further consideration and review of the prior art, a new ground of rejection is set forth below.

New ground of Rejection
Claims 1 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leong et al., (US 2013/0344519; IDS 12/20/2107, previously cited) (“Leong”), in view of Matsumoto et al., (Thrombosis and Haemostasis 2012; IDS 7/27/2017) (Matsumoto”).
Leong is directed to methods of performing coagulation assays, performing waveform analysis on the measured coagulation data and employing the waveform analysis to determine a coagulation status and subsequently correlating a disease state using the waveform analysis (Abstract and FIG. 3).
	Regarding claim 1, Leong (paragraphs [0065]-[0071]) specifically discloses a method for correlating disease states (i.e. severity) of hemophilia in patients comprising the steps illustrated below from FIG. 3:

    PNG
    media_image1.png
    879
    490
    media_image1.png
    Greyscale

	As to claim 1 and the limitation directed at coagulating a blood specimen of a subject to acquire a coagulation waveform, Leong’s FIG. 3 teaches obtaining a plasma sample from a patient with Hemophilia A, adding Factor VIII (FVIII) protein, activating the sample to form a clot and thereafter measuring turbidity of the sample by optical analysis and performing waveform analysis of the measured data, which reads on coagulating a blood specimen to acquire a coagulation waveform.
	As to the limitation of differentiating the coagulation waveform to obtain a waveform of coagulation rate, as recited in amended claim 1, it is noted that Leong’s FIG. 5B illustrates first derivative (top graph) and second derivative (bottom graph) transformation of measured data (paragraph [0014]) and paragraph [0069] teaches the data is computed to obtain a waveform of coagulation rate, thus meeting the limitation of claim 1.
	Further regarding claim 1 and the limitation “…acquiring an average change rate of a coagulation rate from the waveform of coagulation rate, the average change rate of the coagulation rate being a magnitude of a slope of a straight line connecting two points on the waveform of coagulation rate…”,  as previously set forth, the claim is interpreted to require acquiring a magnitude of a slope on the waveform of coagulation rate.  That is, the claim requires acquiring the steepness of a slope on the waveform of coagulation rate.
	It is noted the waveform of coagulation rate is illustrated by Applicant’s FIG. 1B, which is obtained by a first differentiation (first derivative) of the coagulation waveform illustrated in Applicant’s FIG. 1A.  Leong’s FIG. 5A illustrates the method disclosed by Leong can generate a coagulation waveform using an optical analyzer, wherein waveform analysis is conducted by the waveform analysis tool (#104) to provide the first derivative curve as illustrated at Leong’s FIG. 5B (top graph) (paragraph [0079]). It is noted that Leong’s data Table at paragraph [0051] illustrates slope calculations, paragraphs [0062] and [0132] teach waveform analysis includes slope calculations, and as discussed immediately above, Leong at paragraphs [0068]-[0069] teaches the optical coagulation analyzer determines clot formation by measuring the optical density/turbidity of the activated sample to generate the measured data (FIGs. 5A and 5B) and waveform analysis is performed on the measured data using the waveform analysis tool (104).
	Leong’s FIG. 14 further illustrates first derivative curves (i.e. waveform of coagulation rate) obtained from the generation of coagulation waveforms for various blood donors with factor deficiencies, e.g. FVIII.  Thus, given Leong’s FIG. 14 illustrates first derivative curves having various slopes (slope for donor 902 (F) has a greater magnitude than the slope for donors 801, 819 and 822 (D)), Leong’s method illustrates acquiring data that shows the magnitude (i.e. steepness of straight line connecting two points) of the curve slopes on the first derivative curves (i.e. waveform of coagulation rates), thus meeting the limitation of claim 1.
	As to the limitation “determining the severity of hemophilia of the subject by discriminating a specimen in which an antibody against a coagulation factor has appeared from a severe hemophilia specimen based on the average change rate of the coagulation rate”, it is noted as set forth above, the average change rate of the coagulation rate is indicated as a magnitude of a slope of a straight line connecting two points on the waveform of coagulation rate (first derivative curve).  Thus, the claim is interpreted to require determining the severity of hemophilia of the subject based on the magnitude of a slope of a straight line connecting two points on the waveform of coagulation rate; that is the severity of hemophilia is determined based on the steepness of a slope on the waveform of coagulation rate (i.e. first derivative curve).
	Leong’s FIG. 14 illustrates first derivative curves (i.e. waveform of coagulation rate) obtained from the generation of coagulation waveforms for various blood donors with factor deficiencies, e.g. FVIII.  Thus, Leong’s FIG. 14 illustrates first derivative curves having various slopes. FIG. 14 illustrates the slope for donor 902 (F) has a greater magnitude than the slope for donors 801, 819 and 822 (D), and the slopes for normal plasma (A-C) have a greater magnitude than those for donors with hemophilia.  Leong’s method illustrates the severity of hemophilia relates to the magnitude (i.e. steepness) of the curve slopes on the first derivative curves (i.e. waveform of coagulation rates).  
	Thus, Leong’s teaching determines the severity of hemophilia of the subject based on the average change rate of the coagulation rate.  Further, as to the limitation directed at discriminating a specimen in which an antibody against a coagulation factor has appeared from a severe hemophilia specimen, Leong’s FIG. 11A, 11B, 12A and 12B (paragraphs [0099]-[0101]) specifically illustrates using the waveform analysis to discriminate specimens from inhibitor patients, i.e. patients having antibodies against coagulation factors, thus meeting the limitation of claim 1.
	As to the limitation “administering a treatment selected from the group consisting of a replacement therapy and an immune tolerance therapy to the subject based on the severity of hemophilia”, it is noted that Leong teaches application of the waveform analysis for the purpose of analyzing effective drug treatment for severe hemophilia patients suffering from the development of antibodies against a coagulation factor (i.e. inhibitor patients, BU > 5) (Example 3, paragraphs [0099]-[0106]). Leong teaches the waveform analysis assesses the responses of hemophilia A patients to replacement therapy (paragraph [0100]; FIG 11B).  Leong further teaches the method is useful for determining whether one or more therapeutic agents, e.g. engineered protein BAY 86-6150 can be used successfully in a severe hemophilia patient who has developed antibodies against a coagulation factor, thus improving their coagulation status.  Leong’s FIGs. 11A and 11B illustrate Donor 828 (112 BU) achieves a more rapid coagulation in response to BAY 86-6150, as compared to replacement of rFVIII or rFVIIa.  Leong’s FIG. 11A and 11B specifically teaches the effectiveness of replacement therapy for rFVIIa and BAY 86-6150 for severe hemophilia with antibody inhibitors. 
Although Leong teaches the therapeutic agent is administered to the patient’s plasma sample and the coagulation status is evaluated using the waveform analysis Leong’s Examples do not specifically exemplify administering the replacement therapy to the severe hemophilia patient.  However, Leong teaches the diagnostic method permits a more tailored patient therapy (paragraphs [0118]-[0119] and [0124]).
Matsumoto is directed to methods using clot waveform analysis for determining the loss of coagulation function in patients suffering from acquired hemophilia A (AHA). Matsumoto teaches acquired hemophilia A is caused by the development of autoantibodies (inhibitors) against clotting factors, e.g. factor VIII (FVIII), and results in more significantly depressed coagulation as compared to patients with moderate hemophilia (HA) with similar FVIII activities, thus patients suffering from AHA are at significantly increased risk for excessive hemorrhaging (Abstract).  Matsumoto further teaches that, due to the high-titer inhibitors in patients suffering from AHA, their treatment has historically involved administration of coagulation-bypass agents (Discussion, right column, second paragraph, page 300).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Leong’s waveform analysis method with a step of administering a coagulation-bypass agent (a replacement therapy) to the subject based on the severity of hemophilia, thus providing a treatment based on data that is patient specific.
The person of ordinary skill in the art would have been motivated to modify Leong’s waveform analysis method to include administering a replacement therapy, as taught by Matsumoto, for the predictable result of successfully providing an optimized therapy that is specific to the interfering antibody for those suffering from AHA, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Leong and Matsumoto because each of these teachings are directed at using coagulation waveform analysis for determining the severity of hemophilia.
	Regarding claim 10, Leong’s method illustrated at FIGs. 6A and 6B is directed  to hemophilia A.  Leong’s FIGs. 11A and 11B is directed to severe hemophilia A in which an antibody against a coagulation factor has appeared (112 BU).  Leong’s figures illustrate the variation in clotting time, which correlates to the severity of hemophilia (paragraph [0080]), thus meeting the limitation of claim 10.
	Regarding claim 11, Leong’s paragraph [0067] teaches the plasma sample is activated with an agent such as silica or ellagic acid, which reads on “contacting the blood specimen with a coagulation no time measuring reagent”, thus meeting the limitation of claim 11. 
	Further regarding irradiating the sample with light, Leong’s FIG. 3 teaches measuring turbidity via optical analysis.  Leong’s paragraph [0045] teaches the wavelength of light used by the optical coagulation analyzer can be any suitable wavelength, specifically about 650-671 nanometers or greater, therefore the sample is irradiated with light, thus meeting the limitation of claim 11.
	Regarding claim 12, as set forth immediately above, Leong’s paragraph [0067] teaches the plasma sample is activated with an agent such as silica or ellagic acid and the coagulation assay can be aPTT, i.e. activated partial thromboplastin time (see paragraph [0068]). Thus, Leong’s disclosed coagulation measuring time reagent is a reagent for measuring activated partial thromboplastin time as recited in claim 12.
	Regarding claim 13, Leong’s paragraph [0068] teaches the optical analysis measures optical density/turbidity to generate the data illustrated in FIG. 5A.  Leong’s paragraph [0079] teaches the optical analysis for FIGS. 5A and 5B include absorbance data, thus Leong’s teaching reads on “wherein the optical measurement is absorbance”, thus meeting the limitation of claim 13.

Response to Remarks
	Applicant has traversed the rejection of record on the grounds that Leong’s teaching at FIGs. 11A and 11B does not teach any data comparing with a hemophilia specimen in which the anti-FVIII antibody has not appeared, as discussed at Applicant’s remarks (page 3, second and third paragraphs (below figures); and page 4, first paragraph).
	Applicant’s remarks have been fully considered, but are not found persuasive.
	In response, it is noted that claim 1 recites the following:
	“…determining the severity of hemophilia of the subject by discriminating a specimen in which an antibody against a coagulation factor has appeared from a severe hemophilia specimen based on the average change rate of the coagulation rate…” 
	Thus, claim 1 requires discriminating a specimen in which an antibody against a coagulation factor has appeared from a severe hemophilia specimen.  Claim 1 does not further recite any limitations regarding data comparing a specimen in which an antibody has appeared with a hemophilia specimen in which the antibody has not appeared. Leong’s FIGs. 11A and 11B clearly illustrate discriminating a severe hemophilia specimen in which an antibody against a coagulation factor (rFVIII and rFVIIa) has appeared, i.e. Donor #828.  FIG. 11B clearly shows the severity of the antibody inhibitor in that, not only is the addition of 25% rFVIII not able to return normal clotting time, the addition of rFVIIa does not return normal clotting time.  Only when the bypass agent BAY 86.6150 (not inhibited by antibodies) is added is near normal clotting time achieved for Donor #828.
	It is additionally noted that Leong’s FIG. 8 clearly recognizes that clotting time comparisons can be performed in which samples from a donor having antibodies to coagulation factors can be compared to samples from a donor in which antibodies have not appeared.
	Further, as to Applicant’s remarks regarding FIG. 14 of the Applicant’s application, that a specimen can be discriminated by evaluating slope to IminI on the basis of primarily differentiating a coagulation curve, it is noted that Leong’s specimen analysis is based on primarily differentiated coagulation curves as illustrated at FIG. 11B and Matsumoto’s Figures 1B(b) and 1B(c) illustrates the clot waveform data (primarily differentiated coagulation curves) can be illustrated by obtaining slope to IminI (Matsumoto at Clot waveform analysis, page 290).


Conclusion
No claim is allowed. No claim is free of the prior art.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633